department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division dec significant index number in re plan no ein - company plan dear this letter constitutes notice that a waiver of the minimum_required_contribution for the plan for the plan_year ending may listed below the waiver is for the required minimum contribution for the above listed plan_year all waiver amortization payments representing this waiver still must be paid as stated in sec_412 of the code has been approved subject_to the condition sec_1 under sec_412 c of the code the company is restricted from amending the plan to increase benefits and or plan liabilities while any portion of the waived_funding_deficiency remains unamortized with only certain exceptions as defined in sec_412 the company makes contributions to the plan in an amount sufficient to meet the minimum_funding requirements for the plan for the plan years ending m y through by date through respectively starting with the quarterly contribution due on date the company makes the required quarterly contributions to the plan in a timely fashion while the plan is subject_to a waiver of the minimum_funding_standard for this purpose the total amount of each quarterly contribution will be determined in accordance with sec_430 and sec_430 of the code and can be comprised of several installments made prior to the respective due_date of the quarterly contribution the company provides proof of payment of all contributions described above in a timely manner to the service using the fax number or address below irs- ep classification fax the company has suffered a substantial business hardship due to problems arising from a change in its largest customer's business model which has caused a change in the company's methods of doing business this has forced the company to make significant investments in its sales infrastructure which has reduced company's net_income and cash flows the company has also undertaken additional steps to improve its overall financial standing your attention is called to sec_412 of the code and sec_302 of erisa which describe the consequences that would result in the event the plan is amended to increase benefits change the rate in the accrual_of_benefits or to change the rate of vesting while any portion of the waived_funding_deficiency remains unamortized please note that any amendment to a profit sharing plan or any other retirement plans covering employees covered by this plan maintained by the company to increase or any_action by the company or its authorized agents or designees such as a board_of directors or board_of trustees that has the effect of increasing the liabilities of those plans would be considered an amendment for purposes of sec_412 c of the code and sec_302 of erisa similarly the establishment of a new profit sharing plan or any other retirement_plan by the company covering employees covered by this plan would be considered an amendment for purposes of sec_412 of the code and sec_302 of erisa this ruling is directed only to the taxpayer that requested it sec_6110 of the code provides that it may not be used or cited by others as precedent when filing form_5500 for the plan_year ending may should be entered on schedule sb actuarial information for this reason we suggest that you furnish a copy of this letter to the enrolled_actuary who is responsible for the completion of the schedule sb the date of this letter we have sent a copy of this letter to the manager ep classification in baltimore maryland to the manager ep compliance unit in chicago illinois if you require further assistance in this matter please contact at - sincerely william hulteng manager employee_plans technical cc
